DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,656,138.  Although the claims at issue are not identical, they are not patentably distinct from each other. The Examiner first notes that instant claim 3 does not positively recite the test paper card element.  Therefore, the limitations directed to the test paper card have not been given any patentable weight in claims 3, 4 and 8-12. Claims 1-5 of the ‘138 Patent recite a test barrel for placing a test paper card comprising a barrel body comprising a fist place reminding board arranged on the barrel body, and wherein the first place reminding board is flat surface, and wherein a strip-shaped bump is arranged on the flat surface of the first-place reminding board; and a barrel lid comprising a cylindrical structure having an opening at a bottom end thereof; and an end of the cylindrical barrel lid extends to define a first force bearing portion, and wherein the first force bearing portion comprises a hollow structure having an elastic strip-shaped tab therein, so that when the lid secures on the month of the barrel body, the elastic strip-shaped tab contacts the strip-shaped bump as to achieve a reminding sound as to a sealing effect; wherein the barrel body is configured to be a hollow structure, wherein a top end of the structure extends perpendicularly upwards to define a cylindrical barrel mouth, a periphery of the barrel mouth is provided with threads connecting to the barrel lid.  In 
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,116,482.  Although the claims at issue are not identical, they are not patentably distinct from each other. The Examiner first notes that instant claim 3 does not positively recite the test paper card element.  Therefore, the limitations directed to the test paper card have not been given any patentable weight in claims 3, 4 and 8-12. Claims 1-8 of the ‘482 Patent recite a test barrel for placing a test paper card comprising a barrel body comprising a fist place reminding board arranged on the barrel body, and wherein the first place reminding board is flat surface, and wherein a strip-shaped bump is arranged on the flat surface of the first-place reminding board; and a barrel lid comprising a cylindrical structure having an opening at a bottom end thereof; and an end of the cylindrical barrel lid extends to define a first force bearing portion, and wherein the first force bearing portion comprises a hollow structure having an elastic strip- shaped tab therein, so that when the lid secures on the month of the barrel body, the elastic strip-shaped tab contacts the strip-shaped bump as to achieve a reminding sound as to a sealing effect; wherein the barrel body is configured to be a hollow structure, wherein a top end of the structure extends perpendicularly upwards to define a cylindrical barrel mouth, a periphery of the barrel mouth is provided with threads connecting to the barrel lid.  In addition, claims 1-8 of the ‘482 Patent further recite all of the limitations and features of dependent claims 3-16.  Therefore, claims 1-8 of the ‘482 Patent fully encompass the scope of rejected claims 1-16. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a fist place” in line 2.  The Examiner submits this is unclear.  The Examiner further submits the phrase appears to be a typographical error and has been interpreted as “a first place reminding board” for examination purposes. 
Claim 1 recites the limitation "the month of the barrel body" in line 8.  There is insufficient antecedent basis for this limitation in the claim. The Examiner again submits the phrase appears to be a typographical error and has been interpreted as “the mouth of the barrel body” for examination purposes.
Claim 4 recites the limitation "the test paper troughs" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 refers back to claim 1 which does not recite a test paper trough. 
Claim 15 recites “the button end” in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner notes the word “button” appears to be a typographical error and has been interpreted as “bottom” for examination purposes. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Guirguis et al. (US 6,277,646). 
Regarding claims 1, 5-7, 13, 14 and 16 – Guirguis teaches a fluid specimen collecting and testing apparatus. The device includes a container (115) having a lid (120). The embodiments of the device most relevant to the instant claims is shown in Figures 12-16 and described in column 12, line 13 - column 13, line 8. As shown in the Figures and described in column 12, Guirguis teaches a lid (120) that includes a plurality of teeth (122) that mate with a plurality of (barbs 128) on the container (115). When the teeth (122) mate with the barbs (128) in a preferred first position, the engagement of the elements provides a Guirguis does not teach a first place reminding board and tab that contact to achieve a reminding sound. 
The Examiner considers the teeth (122) on the lid of Guirguis to be analogous to the elastic piece (21) on the barrel lid of the instant claims and considers the barbs (128) on the container of Guirguis to be analogous to the place reminding board (11) on the barrel body of the instant device. The Examiner takes the position that the difference between the teeth (122) and barbs (128) elements of the prior art Guirguis and the place reminding board (11) and tab (21) of the force bearing portion elements of the instant claim is one of mere shape. See In re Dailey,, 357 F.2d 669, 149 USPQ47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). MPEP 2144.04, Section B. "Changes in Shape". In the instant case, the teeth (122) of Guirguis may have a different shape than the elastic tab (21) of the instant claim; and the barbs (128) of the container of Guirguis may have a different shape than the place reminding board (11) of the instant claim. However, the combination of features (teeth and barbs) from Guirguis provide a clicking sound that represents a desired position of the lid on the container as in the instant claim. 
Regarding claims 2 and 15 – Guirguis discloses threads on the rim (60) of the barrel body (container 15) and threads on the barrel lid (20) in column 5, lines 15-17. 
Regarding claim 3 – The Examiner considers the isolation chamber (65) to meet the limitation of the “securing member” as recited in the claim. 
Regarding claims 3, 4 and 8-12 – The Examiner instant claim 3 does not positively recite the test paper card element. Claim 3 instead recites “wherein the barrel body is provided with a securing member therein for securing a test paper card with more than one test paper troughs”.  The test paper card limitation is recited within a phrase directed to an intended use of the device.  Therefore, the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin et al. (US 2012/0190122), Tung et al. (US 2005/0106750), Hudak (US 2003/0022392), and Lappe et al. (US 6,342,183) teach test containers. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        March 26, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798